Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED DESCRIPTION

1.	This action is in response to the RCE filed on 04/11/2021.
2.	Claims 1-10 have previously cancelled.
3.	Claims 11, 18-19, 21-22 and 27-29 have been amended (See the Examiner’s Amendment).
4.	Claims 1-10, 17, 23-26 and 30 have been canceled (See the Examiner’s Amendment).
	5.	Claims 11-16, 18-22, 27-29 are allowed. 

	EXAMINER’S AMENDMENT	

6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Babak Nouri (Reg. No. 76,697) on 04/29/2021.
The application has been amended as follows:

In the claims:
Claims 11, 18-19, 21-22 and 27-29 have been amended.
Claims 17, 23-26 and 30 have been canceled.
The List of all claims are attached in the OA.APPENDIX, document named:
Examiner_Amendment_16081701.




REASON FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method comprising configuring one or more source code components using a metrics library, during the development of the target application, the metrics library being instrumented to the target application as a back-end process;  collecting, batching and transmitting, by the metrics library, the plurality of metric data values recorded by the one or more metric APIs to  a back-end aggregation engine for processing, wherein the processing comprises computing, based on the plurality of metrics data values, a plurality of real-time and historical statistics for the one or more metrics associated with the operation of each of the one or more source code components of the target application   and generating an interactive display of the plurality of real-time and historical statistics; determining, by the back-end aggregation engine, a normal measurement for at least one of the one or more metrics wherein the normal measurement is determined based on a period of time defined by a user; generating one or more alerts  upon identifying one or more anomalies in the plurality of metric data values correspond to one or more deviations from the normal measurement and displaying, the plurality of real-time and historical statistics and the one or more alerts via an interactive user interface, wherein the plurality of real-time and historical statistics are displayed according to one or more graphical formats comprising a line chart showing the recorded metric data values over time. 

Conclusion
8. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Chen (US 5432932) discloses the control of the flow of performance data, and the monitoring of the remote host(s) performance in live graphs. A client/server model was implemented to allow performance monitoring over a network, typically (but not necessarily) a Local Area Network (LAN). The model is implemented with a server program, known as a "Data Supplier", that runs as a daemon on the server 

UBUKATA (US 20120095728) discloses: a performance monitor unit that measures a performance measurement event collected from a central processing unit (CPU) and outputs a measurement value; software profiling using what is called a performance monitor is performed. Cache misses such that an execution time measured is longer than that in a normal operation.

Seidman (US 20110098973)   discloses: a process describing one embodiment for automatic baselining of performance metrics using calculated variability.

Reifer (US 20070266434) discloses Protection process  includes a step for executing the source code of target application software or instrument application software source code. Referring now to FIG. 4, once the source code has been executed, protection process 100 includes a dynamic analyzer 400 for performing dynamic metrics analysis of the instrumented code. At least 17 different metrics are gathered relating to the source code by running instrumented source code on a computer to provide dynamic or behavioral information about target application software.

George (US 20060236309) discloses: A typical prior art code instrumentation process implements dynamic binary instrumentation and analysis by compiling the source code of a target application (e.g., the application being analyzed) with a specific instrumentation option enabled. This option results in the application code being compiled and instrumented with probe code to facilitate analysis. the method 100 determines whether each arc with a source address in the multiple entry function is an arc target address at a function entry point associated with the multiple entry function; thereby eliminating a need to recompile the target application in order to accomplish the profiling. This aspect also results in the shared libraries also getting 
Title: Real-time visualization of network behaviors for situational awareness, author: DM Best et al, published on 2010, source: ACM.

Title: Review of performance metrics for green data centers: a taxonomy study, author: L Wang et al, published on 2013.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.
/CHAMELI DAS/Primary Examiner, Art Unit 2196